 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we direct that the questions concerning representationwhich have arisen among the employees of the Employer at its Chi-cago, Illinois, plant, be resolved by separate elections by secret ballotamong the employees in the voting groups enumerated below :(1)All machinists, machine repairmen, die repairmen, scale re-pairmen, and their helpers, excluding supervisors and all otheremployees.(2)All pipefitters and helpers, excluding supervisors and all otheremployees.(3)All millwrights and helpers, excluding supervisors and allother employees.(4)All sheet metal workers and helpers, excluding supervisors andall other employees.If a majority of the employees vote for the IAM in voting groups(1), and for the Pipe Fitters in voting group (2), and for the IAMin voting groups (3) and (4), they will be taken to have indicatedtheir desire to constitute separate bargaining units, and the RegionalDirector conducting the elections directed herein is instructed to issuea certification of representatives to the union concerned for such unitor units which the Board, under the circumstances, finds to be appro-priate for purposes of collective bargaining. In the event a majorityof the employees vote for the DPO in voting groups (1), (2), (3),or (4), the Board finds the inclusion of such voting group or groupsin the existing production and maintenance unit to be appropriateand the Regional Director will issue a certificate of results to sucheffect to the DPO in voting groups (1) and (2), and a certification ofrepresentatives to the DPO in voting groups (3) and (4).[The Board dismissed the petition in Case No. 13-RC-3679.][Text of Direction of Election omitted from publication.]MOHAWK VALLEY AND VICINITY DISTRICT COUNCIL, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AND LOCAL No. 1261,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, ANDIRVING J. GIBBS, BUSINESS AGENTandGLEN W. COOLEY.CaseNo. 3-CB-193.July 29,1954Decision and OrderOn April 5, 1954, Trial Examiner C. W. Whittemore issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of109 NLRB No. 84. MOHAWK VALLEY, ETC.523the Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner with the modifications indicatedhereinafter.1.We agree with the Trial Examiner that the Respondent LocalNo. 1261, United Brotherhood of Carpenters and Joiners of America,through its business agent, the Respondent Irving J. Gibbs, enteredinto an oral agreement or understanding with Grow ConstructionCo., Inc., requiring as a condition of employment referral or clear-ance of job applicants by Gibbs.Accordingly, we find, as did theTrial Examiner, that by this discriminatory hiring arrangement,the practice pursuant thereto, and particularly by Grow's refusal tohire Glen W. Cooley because of his inability to obtain job clearancefrom Gibbs, the Respondent Local No. 1261 and its agent, the Re-spondent Gibbs, violated section 8 (b) (2) and (1) (A) of the Act'In adopting the above-mentioned conclusions of the Trial Exam-iner,we have carefully considered the countervailing testimony ofthe Respondents' witnesses and the entire record in the case and findthat the Trial Examiner's findings and conclusions are supported bya preponderance of the evidence.2.We do not adopt the Trial Examiner's finding that the Respond-ent Mohawk Valley and Vicinity District Council, United Brother-hood of Carpenters and Joiners of America, was responsible for thediscriminatory hiring arrangement and the refusal of employment toCooley pursuant thereto.The Trial Examiner based his finding tothat effect on the fact that the Respondent Gibbs, as a delegate to theCouncil from Local No. 1261, enforced the Council's working ruleson the Grow job, and that the discriminatory hiring arrangementmade by Grow with Gibbs resulted from those rules.The Council is composed of 5 local unions in the neighborhood ofHerkimer, New York, affiliated with United Brotherhood of Carpen-ters and Joiners of America. It includes Gibbs' Local No. 1261 andalso Local No. 591, to which the complainant Cooley belonged. TheCouncil's working rules prohibit members of the Carpenters fromworking with nonmembers and require a working card issued by theCouncil.However, these council rules nowhere require that membersworking within the jurisdictional area of the Council belong to Local'International Brotherhood of Boilermakers, etc. (Consolidated Western Steel Corpora-tion),94 NLRB 1590. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 1261 rather than to another affiliated local.The dispute in thiscase arose not from an application of council rules but from a dis-agreement between two affiliated locals over their respective jurisdic-tional claims.In the absence of any evidence that the Council au-thorized or ratified the actions of Gibbs, we are unable to find thatthe Council was responsible for his actions.To find to the contrarywould mean, in effect, that Gibbs had authority on behalf of theCouncil to cause discrimination against a member of one of its ownconstituent locals and that Local No. 591 was actually participatingin action against itself.Contrary to our dissenting colleague, we donot believe that the facts in this case warrant such an inference.Accordingly, we shall dismiss the complaint as to the Council.2OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondents, Local No. 1261, UnitedBrotherhood of Carpenters and Joiners of America, and Irving J.Gibbs, Business Agent, and all other officers,agents, representatives,successors,and assigns, shall :1.Cease and desist from :(a)The practice of requiring employees of, orapplicants for em-ployment with, Grow Construction Co., Inc., to obtainclearance orjob referrals from Local No. 1261, United Brotherhood of Carpenters2Member Rodgers would find,in agreement with the Trial Examiner,that the DistrictCouncil violated the Act as a result of Gibbs' conduct. In his opinion,the evidence amplydemonstrates that Gibbs,in his dual capacity of both delegate to the Council and businessagent for 2 of the 5 locals affiliated with the Council, was acting in furtherance of the'Council's objectives and as the Council's agent.At least some of the Council's objectivescan be ascertained from its working rulesThe working rules prohibit members of theUnited Brotherhood of Carpenters and Joiners from working with nonmembers,and alsorequire that members working within the jurisdiction of the Council must possess work-ing cards issued by the Council.Constitution and By-Laws of Mohawk Valley DistrictCouncil, U.B. of C and J.of America,sees 41 and 43. These purposes were clearly im-plemented by Gibbs'unlawful agreement with Grow Construction Company, Inc.,whichgave to Gibbs exclusive power to clear and refer job applicantsIn implementing theCouncil's working rules in this manner,Gibbs was carrying out a duty with which he wascharged.Thus the working rules provide that "Business Agents and Stewards must seethat these rules are rigidly enforced...."Ibid,Sec.42And Gibbs himself so under-stood his functionWhen asked by whom he was employed,Gibbs testified:"By Local1261,Local 869 and there is the supervision of the Mohawk Valley District Council." Again,he agreed that it was part of his job to see that the"working rules of . . . [the] DistrictCouncil were enforced on this project "According,therefore,to the explicit directive of the Council'sworking rules, and ac-cording to his own understanding as well, Gibbs was clearly acting within the scope of hisgeneral authority when,to implement the working rules, he entered into the unlawfulhiring arrangement with Grow-an arrangement which ultimately resulted in the dis-For this reason, under Agency principles,authority toperform the specific acts with which Gibbs is charged need not be shown. SeeInterna-tional Longshoremen'sand Warehousemen'sUnion(Sunset Line and Twine Company),79 NLRB 1487, 1507-1509 ;Perry Norvell Company,80 NLRB 225,243-244.Accordingly,(ember Rodgers would hold the Council responsible for Gibbs'conduct. MOHAWK VALLEY, ETC.525and Joiners of America, or from any other labor organization as acondition of employment, except under a nondiscriminatory arrange-ment permitted by Section 8 (a) (3) of the Act.-(b)Causing or attempting to cause Grow Construction Co., Inc.,its officers, agents, successors, or assigns, to discriminate against anemployee or applicant for employment in violation of Section 8(a) (3).(c) In any other manner restraining or coercing employees of, orapplicants for employment with, Grow Construction Co., Inc., in theexercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Grow Construction Co., Inc., that they have no objec-tion to the hiring and employment of any person without prior orsubsequent clearance or job referral from them.(b)Make whole Glen W. Cooley for any loss of pay suffered byreason of the discrimination against him, in the manner provided inthe section of the Intermediate Report entitled "The Remedy."(c)Post in conspicuous places in its offices, and wherever notices tomembers are customarily posted, copies of the notice attached heretomarked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for the Third Region, shall, after being signed byan official representative of the Respondent Local No. 1261, UnitedBrotherhood of Carpenters and Joiners of America and by the Re-spondent Irving J. Gibbs, be posted by them immediately upon re-'ceipt thereof, and maintained by them for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered by anyother material.(d)Mail to the Regional Director for the Third Region signedcopies of the notice attached hereto marked "Appendix" for posting,the Grow Construction Co., Inc., willing, at its field operations in thevicinity of Herkimer, New York, in places where notices to employeesare customarily posted.Copies of said notice to be furnished by theRegional Director of the Third Region, shall, after being signed asprovided in paragraph 2 (c) of this Order, be forthwith returned tothe Regional Director for said posting.3In the event that this Ordei is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order." 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Each Respondent shall notify the Regional Director for theThird Region in writing within ten (10) days from the date of thisOrder, what steps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is,dis-missed, insofar as it alleges that the Respondent Mohawk Valley andVicinity District Council, United Brotherhood of Carpenters andJoiners of America, violated Section 8 (b) (2) and (1) (A) of theAct.AppendixNOTICE TO ALL MEMBERS OF LOCAL No. 1261, UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AND TO ALL EMPLOYEES,OF GROW CONSTRUCTION CO., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order toeffectuatethe policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT require applicants for employment with GrowConstruction Co., Inc., to obtain clearance or job referrals fromLocal No. 1261, United Brotherhood of Carpenters and Joinersof America, or from any other labor organization as a conditionof employment, except under a nondiscriminatoryarrangementpermitted by Section 8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause Grow ConstructionCo., Inc., its officers, agents, successors,or assignsto discriminateagainst employees or applicants for employment in violation ofSection 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof, or applicants for employment with, Grow Construction Co.,Inc., its successors or assigns, in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL make whole Glen W. Cooley for any loss of pay suf-fered because of the discrimination against him.LOCAL No. 1261, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated ---------------- By -------------------------------------(Title of Officer)IRVING J. GIBBS, BUSINESS AGENT.Dated ---------------- ----------------------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. MOHAWK VALLEY, ETC.Intermediate Report527STATEMENT OF THE CASEA charge having been duly filed and served, a complaint and a notice of hearingthereon having been duly issued and served by the General Counsel of the NationalLabor Relations Board, and answers having been filed by the above-named Re-spondents, a hearing involving allegations of unfair labor practices in violation ofSection 8 (b) (1) (A) and (2) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act, was held in Herkimer, New York, on March 1and 2, 1954, before the undersigned Trial Examiner.As amended during the hearing the complaint alleges, in substance, that: (1)During a material period the above-named Respondents have had an agreement orunderstanding with the Grow Construction Co., Inc, requiring referral by the Re-spondents as a condition of employment; (2) the Respondents and the said Com-pany have abided by and enforced the said understanding; (3) in August 1953, theRespondents caused the Company to discriminate against Glen W. Cooley, by re-fusing to hire him upon the Respondents' refusal to refer him for employment; and(4) by such conduct the Respondents restrained and coerced employees and appli-cants for employment in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all -parties were represented, were afforded ^ full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.Briefs have been received from General Counseland the Respondents.Disposition of the motions to dismiss the complaint, with respect to the severalRespondents, upon which ruling was reserved at the close of the hearing, is madeby the following findings, conclusions, and recommendations.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER INVOLVEDGrow Construction Co., Inc., is a New York corporation engaged in buildingconcrete roads, bridges, and related structures. Its principal office is located inNew York City.During the calendar year of 1953, Grow built highways in theState of New Jersey for which it received $340,000.During the same period Growperformed services as a subcontractor for L. G. De Felice and Son, Inc., a generalcontractor, for which Grow received $1,910,000.Such services consisted of theconstruction of buildings, bridges, culverts, and related structures on the New YorkThruway which, when completed, will run from New York City north to Albany,New York, thence west to Buffalo, New York, and thence west to the PennsylvaniaState line where it will connect with Pennsylvania State highways.L. G. De Felice and Son, Inc., is a Connecticut corporation engaged in the gen-eral contracting business with its principal office located in North Haven, Con-necticut.During the calendar year 1953, L. G. De Felice and Son, Inc., performedservices in Pennsylvania for which it received $2,000,000 and performed serviceson the New York Thruway for the New York Thruway Authority valued at about$19,000,000.During the same period Grow received $1,051,000 as a subcontractor for workperformed for the Port of New York Authority, and received $900,000 as a sub-contractor for building a bridge on the New York Thruway near Schenectady, NewYork.Grow also received $1,655,000 as a subcontractor for work performed onNew York State Highway 9-W between Albany and New York City. New YorkStateHighway 9-W is one of the principal thoroughfares between Albany andNew York City, and carries traffic coming from and going to Montreal, Canada,by way of New York State Highway 9.It is concluded and found that Grow Construction Co., Inc., is engaged in com-merce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDMohawk Valley and Vicinity District Council, United Brotherhood of Carpentersand Joiners of America, and Local 1261, United Brotherhood of Carpenters andJoiners of America, are, and each of them is, a labor organization within the mean-ing of Section 2 (5) of the Act. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA. The factsThe material events occurred shortly after Grow began construction, as a sub-contractor for De Felice, on a section of the New York Thruway near Herkimer,New York, in August 1953. August D. Brennan is the superintendent of the specificjob.His assistant is Frederick Jenkins.When Brennan came to Herkimer on thejob, in mid-August, he first consulted Ralph De Felice, the general superintendentof the general contractor, as to the hiring of necessary carpenters.According toBrennan's own testimony, he asked De Felice where he was getting his carpentersfrom.Brennan was told that they were being obtained from Irving J. Gibbs, andhe promptly called Gibbs.Gibbs then was, and now is, the business agent of bothLocals 1261 and 869 and a delegate to the Mohawk Valley and Vicinity DistrictCouncil.The Council is the "parent body," according to Gibbs, of not only the2 locals of which he is the business agent, but also of 3 others with neighboringjurisdiction.The personnel of the Council is made up of the delegates of the fivelocals.Also according to Gibbs, the Council claims jurisdiction over constructionin three counties and part of a fourth, including the area near Herkimer, which isdirectly involved in these proceedings.When Gibbs came to see Brennan, in response to the latter's call, the businessagent was asked, according to Brennan's testimony, "if he could give me some car-penters."Brennan also told the other, "I understand this is your territory," andGibbs agreed that it was.Gibbs was asked for, and agreed to supply, four carpentersto start the job.On August 20 Brennan hired four carpenters sent to him by Gibbs.Shortly after Brennan asked Gibbs to supply him with carpenters, the superin-tendent was visited by Courtney Young, business agent for Local 591, one of themembers of the Council.Young introduced himself and asked Brennan to hirethrough him.Brennan said he had already talked with Gibbs and Gibbs was send-ing him four men. The superintendent also told Young that, so far as he thenknew, he would get all of his men through Gibbs, and suggested to Young that theunions straighten out the question as to who was to be the business agent for thearea.Young visited Gibbs that same night, pointed out that the specific job camewithin the jurisdictional area of Local 591, admitted that he might not be able tofurnish all carpenters needed, but urged that at least one-third of such employeesshould come from his local.Gibbs replied bluntly that it was his job, and he wouldrun it.On or about August 16 Steve Sadlon, president of Local 591, applied for workto Brennan.The superintendent told him to see his business agent, and furthersaid that both Gibbs and Young had been to see him and so long as he got his menhe did not care who the business agent for the job was.A day or two later bothYoung and Sadlon went to see Brennan again.Young urged that men from Local591 should be hired, since it had jurisdiction.Brennan said he was sorry, butdeclared that he was going to do all hiring through Gibbs, since he claimed to bethe bona fide business representative of the Council.A few days later Sadlon washired.Gibbs' own testimony, however, makes it plain that it was he who approvedand referred him to the job.1Glen W. Cooley, the complainant in this case, is a member of Sadlon's local-No. 591.On or about August 28 he applied for a job through Jenkins, Brennan'sassistant.Jenkins told him they could use him at once and instructed him to leavehis name and address at the job site office.At the office he met Brannan, whotold Cooley he was hiring through Gibbs.Later that day Cooley went to see Gibbs,and asked him for a referral card to the Grow job, pointing out that there was a jobawaiting him.Gibbs told him he did not issue cards and ordered him out of hisyard.Cooley returned to the job site and told Brennan of his futile visit to Gibbs.Brennan said he was sorry, but "that is the way it stands."Cooley repeated hisvisits to the job site, without success.On one occasion the office manager, DavidGoodman, became angry and said his application must "go through Gibbs."Onanother occasion he was told by Jenkins that the only way he could get on the jobwas to clear with Gibbs.1 Gibbs testified that when "they wanted men over there" he tried to get Sadlon by 'phone,but was unable to reach him.He communicated with another individual, through whomhe sent word to Sadlon that "they were going to put some men on over to Grows tomorrowmorning if he wants to go over there." "That," said Gibbs, "is how he [Sadlon] got to workover there." MOHAWK VALLEY, ETC.529Finally, in the latter part of October, Cooley filed charges with the Board againstGibbs and the Council.On December 4, 1953, he was hired by Grow. It is undis-puted that after the charges were filed, and before Cooley was actually hired, Jen-kins told his foreman that he was going to have to hire Cooley, otherwise theywould have to pay him all back wages "from the time we refused him a job."B.ConclusionsThe preponderance of credible evidence establishes and the Trial Examiner con-cludes and finds that in mid-August 1953, Superintendent Brennan entered into anoral agreement with Gibbs, as agent for Local 1261 and the Council, to hire car-penters through him.This conclusion is supported not only by the facts set forthin the preceding section, but also by the undisputed testimony of Foreman Haponskito the effect that he was informed by Jenkins that "Brennan had an agreement withGibbs to man the job."From the preponderance of credible evidence it is also concluded that this agree-ment was enforced in practice. Supporting this conclusion, in addition to the factsnarrated above, is the undisputed testimony of Courtney Young to the effect thatwhen he attempted to intercede for Cooley he was told by Jenkins, "Nothing doing.You'll have to clear through Gibbs." Further supporting the conclusion is the un-disputed testimony of Foreman Haponski that Jenkins told him several times that hewanted to hire Cooley but "it seems he can't get cleared through Gibbs," as well asthe credible testimony of Young to the effect that Gibbs told him "it was his job . . .that he would run it."As to the discrimination in the specific case of Cooley, credible evidence makesitplain, and it is concluded, that when he applied for work on or about August 28therewas work available for which he was fully qualified. It is likewise con-cluded that he would have been hired immediately but for the fact that Gibbs re-fused to "okay" or "refer" him to the job, and that such failure to hire him was inconsonance with Brennan's agreement with Gibbs to hire through him.In summary, it is concluded and found by the Trial Examiner that both by en-tering into the above-described agreement with Gibbs and by discriminating as tothe hire of Cooley, the Company encouraged membership in the Respondents andthereby violated Section 8 (a) (3) of the Act.2The Trial Examiner likewiseconcludes and finds that by entering upon and effectuating a discriminatory hiringagreement with the Company, and by refusing to refer Cooley to an available job,the Respondents caused the Company to discriminate against employees and appli-cants for employment in violation of Section 8 (a) (3) of the Act, and thereby re-strained and coerced employees and applicants for employment in the exercise ofrights guaranteed by Section 7 of the Act.The Trial Examiner finds no merit in counsel's contention that the complaintshould be particularly dismissed as to the Council. It is clear from both oral anddocumentary evidence that Gibbs, in the conduct at issue here, served both in hiscapacity as agent for the Local 1261 and as a member of the Council.As a coun-cil delegate, Gibbs himself testified, it was his duty to see that the working rules ofthe Council were enforced on the Grow job. Since the Council's working rules wereapplicable to and enforced on his job, it is plain that the Council is properly account-able for Gibbs' actions as described herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of Grow Construction Co., Inc., described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIthas been found that the Respondents Gibbs, Local 1261, and Council haveengaged in and are engaging in certain unfair labor practices. It will be recom-mended that they cease and desist therefrom, and take certain affirmative action toeffectuate the policies of the Act.2N. L R B v TheLummus Company,210 F 2d 377 (C A. 5), enfgTheLummus Com-pany,101 NLRB 1628;alsoRadioOfcers' Union v. N. L. R. B, 347 U.S. 17. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving foundthat thepreferential or exclusive hiring agreement or understand-ing betweenGrow andGibbs, as representativeof the Counciland ofLocal 1261,is illegalwithin themeaning ofthe Act, the TrialExaminer will recommend thatthe Respondents cease and desist from giving effect to said illegal agreement, andfrom entering into,renewing,or enforcing any agreementwith Grow or any otheremployer whichaccords preferential or exclusive hiring rights to members of theRespondentlabororganizations.It has beenfoundthat the Respondents caused Growdiscriminatorily to refuseto hire applicantCooley between August 28and December4, 1953.Itwill berecommendedthat theRespondentsmake Cooley whole for anyloss of pay sufferedby reason of the discrimination againsthim, bypayment to him of a sum of moneyequalto that which he would normally have earned from the dateof the discrimina-tionto the dateof his hire,less his net earnings during said period.Backpay shallbe computed in a manner consistentwith the policyestablishedby theBoard inF.W. Woolworth Company,90 NLRB 289.The unfair labor practices found to havebeen engagedin by theRespondentsare of such characterand scope that, in order to insure employees and prospectiveemployees offull nightsguaranteedby the Act,itwill be recommendedthat theRespondents,and each ofthem, cease and desist from in any manner restraining,or coercing employees or applicantsfor employmentin the exercise of rights underthe Act.On the basisof the foregoing findings of fact and upon the entire record in thecase, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Mohawk Valley and VicinityDistrictCouncil,UnitedBrotherhood of Car-penters and Joiners ofAmerica, and Local No. 1261, United Brotherhood of Car-penters and Joiners of America, are labor organizations within the meaning of Sec-tion 2(5) of the Act.2.Grow Construction Co., Inc.,isan employer within the meaning of Section2 (2) of the Act.3.By causing the said employer to discriminate in regard to the hire and tenureof employment of applicants for employment and ofGlen W.Cooley in violationof Section 8 (a) (3) of theAct, theRespondent labor organizations above namedand the RespondentGibbs, theiragent,have engaged in and are engaging in unfairlabor practices within the meaning of Section8 (b) (2) of the Act, andby restrain-ing and coercing employees and applicants for employment in the exercise of rightsguaranteedby the Actthe said Respondents have also engaged in and are engagingin unfair labor practiceswithin themeaning of Section8 (b) (1) (A) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]ESQUIRE,INC.,CORONETINSTRUCTIONALFILMS DIVISION)andLOCAL476,STUDIOMECHANICS OF THE INTERNATIONAL ALLIANCE OFTHEATRIOAL STAGE EMPLOYEES & MOVING PICTURE MACHINE OPERA-TORS OF THEUNITED STATES AND CANADA,AFL, I. A. T. S. E.Case No. 13-CA-1631. July 29,195,1pDecision and OrderOn May 6, 1954, Trial Examiner Stephen S. Bean issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-109 NLRB No. 76.